Citation Nr: 0510891	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder 
secondary to service-connected bilateral thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1945 to February 1946 and from October 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
heart condition as secondary to service-connected bilateral 
thrombophlebitis.  

In April 2003, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.  This case 
was previously before the Board in December 2004 when it was 
remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  This case has been advanced on the 
docket due to the advanced age of the veteran.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows that a heart 
disorder is not related to or aggravated by the veteran's 
service-connected thrombophlebitis.


CONCLUSION OF LAW

A heart disorder is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 38 C.F.R. 
§ 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for a heart disorder secondary to 
thrombophlebitis in the April 1997 rating decision, a 
February 1998 statement of the case (SOC), and in May 2002 
and December 2004 supplemental statements of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2004 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The Board is aware that a "VCAA letter" was not sent to the 
veteran.  However, as will be explained below, the Board 
concludes that any failure of notification occasioned by the 
lack of such letter, is harmless error and is not prejudicial 
to the veteran in this case.

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  VA outpatient 
treatment records as well as numerous private treatment 
records and medical statements have been obtained.  The 
veteran has not indicated that any additional relevant 
records exist which have not been obtained.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which he 
declined, and before a Veterans Law Judge, which was held in 
April 2003.  VA has provided examinations of the veteran in 
December 1996, and requested an expert medical opinion on the 
origin of his heart disorder and the question of a link 
between his heart disorder and his service-connected 
thrombophlebitis which was obtained in May 2004, with an 
addendum provided in July 2004.  A copy of the opinion was 
sent to the veteran's representative and the veteran was 
apprised of the contents of that opinion by the December 2004 
supplemental statement of the case.  They were given ample 
opportunity to respond to the opinion.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for a heart disorder secondary to 
service-connected thrombophlebitis and to inform the veteran 
of that evidence.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for secondary 
service connection for a heart disorder was received in 
November 1996, and initially decided by the RO in April 1997.  
Only after this initial rating action was promulgated did VA 
attempt compliance with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for a heart disorder, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, it is apparent 
from the statements by the veteran and his representative 
that he is fully aware of the evidence necessary to prove his 
claim, the relative burdens of production of this evidence 
between himself and VA, and that there is no additional 
unobtained relevant evidence.  The Board concludes that the 
failure to provide a pre-AOJ initial adjudication 
notification letter or a specific VCAA letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for a heart disorder 
secondary to service-connected thrombophlebitis.  This appeal 
has been pending for a very long time - over 8 years.  The 
veteran claims his heart disease is secondary to his service-
connected thrombophlebitis.  The Board concedes that he has 
both conditions; records of continuing treatment for them 
would provide no further relevant information.  The crux of 
the matter is the relationship between the conditions, and 
this depends on competent medical opinion.  The veteran has 
submitted medical statements as to the relationship and the 
Board has developed medical opinion concerning the issue.  
The veteran has had opportunity to submit to submit evidence 
and has done so.  The Board concludes that all relevant 
evidence has been made a part of the record, and that there 
would be no possible benefit to remanding the claim for 
service connection, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Further, the veteran is not 
prejudiced by the Board's proceeding to a decision at this 
time.  See Loving v. Nicholson, No. 02-885 (U.S. Vet. App. 
Mar. 29, 2005).

Factual Background

Varicose veins of both lower extremities were present on 
examination in service in 1952.  There is no indication in 
the service medical records that the veteran had any 
symptoms, during service, associated with a heart disorder.  
Blood pressures of 155/110 and 150/96 were recorded in 
February 1952 when the veteran complained of headache, 
dizziness and dyspnea after training on the infiltration 
course, but no organic disease was found, and on separation 
examination in October 1953 blood pressure was 116/80.  
According to private and VA medical reports, around 1957 the 
veteran's varicose veins developed ulceration, which would 
recur intermittently until about 1974.  There was no mention 
of a heart disorder or hypertension in these records; blood 
pressure was 120/70 in August 1960.  Blood pressures of 
120/80 and 130/84 were recorded in early 1979.  

In a June 1979 private medical treatment report, it was noted 
that the veteran was found to have intermittent claudication 
and pain in both legs when he walked.  At that examination, 
the examiner found an absence of dorsal pedis and posterior 
tibial pulses, the veteran's femoral pulses were noted to be 
poor and oscillometry findings were poor.  The diagnoses were 
Leriche syndrome, thromboangiitis obliterans and peripheral 
vascular disease.  In a subsequent private treatment report 
in June 1979 it was noted that the veteran had arterial 
narrowing in the left leg, varicose veins in the right leg 
and bilateral pitting edema, indicating deep vein 
insufficiency.  

On VA examination in July 1979 after clinical evaluation, the 
veteran was diagnosed with varicose veins of the bilateral 
lower extremities and peripheral occlusive arterial disease 
of the left lower extremity.  In April 1993 after examining 
the veteran due to complaints of a tender left calf and 
learning of his history of superficial phlebitis and venous 
insufficiency in both lower extremities, Dr. Zeitlin rendered 
a clinical impression of superficial and deep phlebitis and 
arterial insufficiency.

On VA examination in February 1996, the diagnoses were venous 
stasis disease, bilaterally, arterio-venous insufficiency of 
both legs, claudication and status post phlebitis of the 
right and left legs.  In September 1996, the veteran 
underwent a thallium cardiac stress test.  Single vessel 
ischemic disease was noted.  An October 1996 letter from a 
private physician notes that the veteran was under his care 
for severe peripheral vascular disease and had recently 
undergone stenting of his coronary arteries.  The doctor 
further noted that the veteran's peripheral vascular disease 
was "part and parcel of the continuing arteriosclerotic 
process."

In November 1996, the veteran filed a claim for service 
connection for a heart condition secondary to his bilateral 
leg condition.  In December, the veteran underwent a coronary 
artery bypass graft times two.  The operative report noted a 
longstanding history of atherosclerotic heart disease.  

In December 1996, the veteran underwent two VA examinations 
for disease of the arteries and veins.  Upon examination, the 
diagnoses were coronary artery disease, possible unstable 
angina, chronic venous insufficiency, left greater than 
right, claudication, left greater than right, and 
arteriosclerotic vascular disease.  In an April 1997 addendum 
to the December 1996 examinations, the examiner opined that 
the veteran's coronary artery disease and arteriosclerotic 
vascular disease were not secondary to his service-connected 
thrombophlebitis.  The basis for that opinion was not noted.  

Service connection was denied for a heart condition secondary 
to thrombophlebitis in an April 1997 decision of the RO.  The 
veteran thereafter submitted medical opinions from two 
private physicians, Dr. Moccio and Fenig.  In a June 1998 
letter, Dr. Fenig stated, "The physical pain of recurring 
thrombophlebitis over the years had placed a great strain on 
cardiac function.  I would agree that [the veteran's] heart 
condition is a secondary disability to his service-connected 
thrombophlebitis."  Also dated in June 1998 was a letter 
from Dr. Moccio who wrote, "[The veteran] has been under my 
care and in my medical opinion his heart condition is a 
secondary disability to his service-connected 
thrombophlebitis."

In 1999 Dr. Yuan noted that his clinical assessment showed 
that the veteran had superficial thrombophlebitis of the left 
leg.  He had chronic venous insufficiency with severe stasis 
dermatitis.  He had the presence of aorto-iliac occlusive 
disease with likely left iliac artery occlusion and left side 
claudication.  

In an April 2003 letter, Dr. Freilich wrote that the veteran 
had been under his care for many years with severe 
thrombophlebitis and chronic venous stasis.  He added:

[Dr. Fenig] felt that the pain from the 
chronic venous stasis predisposed the 
patient towards premature 
atherosclerosis.  Indeed, it is well-
proven in the literature that chronic 
pain and stress can cause this. 

As such, I feel no reason to disagree 
with the opinion that [the veteran's] 
premature atherosclerosis was a partial 
effect from his severe venous disease.

In an April 2003 personal hearing, the veteran's 
representative argued that the VA opinion denying any link 
between the veteran's service-connected thrombophlebitis and 
heart disorder should be discounted because it was not 
supported by any reasons or bases unlike the private medical 
statements which were submitted in support of such a link.  
The veteran explained that he was first diagnosed with 
arteriosclerotic heart disease about eight years ago.

The Board requested an expert medical opinion on the etiology 
of the veteran's heart disorder, and any connection between 
this and his service-connected thrombophlebitis/varicose 
veins.  In May 2004, Dr. Gupta, a VA staff cardiologist, 
reviewed the veteran's medical records and concluded that the 
veteran had traditional cardiac risk factors which were 
responsible for his heart disease.  These included a history 
of smoking, hypertension, dyslipidemia and above all, a 
strong family history of premature coronary artery disease.  
These were noted to all be strong risk factors for coronary 
artery disease and the main reason why the veteran developed 
heart disease.  

It is very unlikely that the veteran's 
service-connected bilateral 
thrombophlebitis or varicose veins have 
any connection or causation with his 
heart disease.  It is possible that [the] 
veteran's heart disorder was aggravated 
by his service-connected thrombophlebitis 
and varicose veins but the degree of 
increase cannot be ascertained from 
available records.

Dr. Gupta indicated that he reviewed the medical statements 
and opinions from Drs. Fenig, Freilich, Moccio and Yuan 
stating the beliefs that chronic pain from the veteran's 
thrombophlebitis/varicose veins stressed the heart and caused 
the coronary artery disease; however, no supporting evidence 
was provided.  In support of his own conclusion, Dr. Gupta 
wrote that he reviewed approximately 200 medical resources 
and was unable to find a connection or causation between 
chronic pain and coronary artery disease.  He added that 
textbooks of Cardiology do not list or mention chronic pain 
as a risk factor for coronary artery disease.  Therefore, the 
veteran's heart disease was primarily related to his medical 
history of smoking, dyslipidemia, hypertension and strong 
family history of premature coronary artery disease.  There 
was no relationship/causation between his service-connected 
thrombophlebitis and heart disease.

The Board returned the opinion of Dr. Gupta for a more 
definitive answer as to whether the veteran's heart disorder 
was aggravated by his service-connected 
thrombophlebitis/varicose veins.  In a July 2004 addendum, 
Dr. Kerstein wrote that as a Board certified general and 
vascular surgeon, he had reviewed all the material regarding 
the veteran and concluded that the veteran's heart disorder 
was not related to or aggravated by thrombophlebitis and/or 
varicose veins and he was in agreement with Dr. Gupta's 
opinion.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
established on a secondary basis for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Initially, the Board notes that heart disease, including 
hypertension, was not shown in service or for many years 
thereafter.  There were two elevated blood pressure readings 
in February 1952, but every reading thereafter through early 
1979 was within normal limits, indicating that the isolated 
readings in 1952 were not chronic hypertension.  There was no 
reference to heart disease or hypertension in the private and 
VA medical reports for many years after service.  The 
evidence does not indicate nor does the veteran claim that 
his heart disease began in service.  38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran is claiming that his heart disorder was caused, 
or aggravated by, his service-connected thrombophlebitis.  
There is sufficient medical evidence in the claims file to 
conclude that there is no connection between his 
thrombophlebitis, originally shown during service as varicose 
veins, and his heart disorder, which did not present itself 
until many years after service.  In making this 
determination, the Board relies on the May 2004 VA opinion of 
Dr. Gupta and the July 2004 addendum as the most probative 
evidence on this question.  

Although the veteran has presented several medical statements 
linking the veteran's longstanding thrombophlebitis to the 
development of his heart disorder, Dr. Gupta reviewed all of 
these medical opinions and noted that there was no supporting 
evidence for the conclusions given that chronic pain from the 
veteran's thrombophlebitis stressed the heart and caused the 
veteran's coronary artery disease.  In contrast, Dr. Gupta 
not only conducted extensive medical research which failed to 
show a link between chronic pain and the development of 
coronary artery disease, but listed alternate etiology for 
the veteran's heart disorder substantiated by a complete 
review of the veteran's medical and family history.  He found 
it more likely that the veteran's heart disease was primarily 
related to his medical history of smoking, dyslipidemia, 
hypertension and strong family history of premature coronary 
artery disease with no relationship between his service-
connected thrombophlebitis and heart disease.

The veteran's representative has pointed out evidence of 
internal inconsistencies in Dr. Gupta's statement, and that 
this was not clarified by Dr. Kerstein's addendum.  
Specifically, it is argued that Dr. Gupta first found that 
the veteran's heart disorder was aggravated by his 
thrombophlebitis, but later concluded that there was no link 
between his thrombophlebitis and the development of coronary 
artery disease.  However, the Board does not agree with this 
interpretation.

On closer inspection, Dr. Gupta's statement only indicated 
that it is "possible that [the] veteran's heart disorder was 
aggravated by his service-connected thrombophlebitis and 
varicose veins . . ."  This is merely speculative, and must 
be read in the context of Dr. Gupta's full medical opinion.  
The statement immediately preceding the above notes that "It 
is very unlikely that [the] veteran's service-connected 
bilateral thrombophlebitis or varicose veins have any 
connection or causation with his heart disease."  Thus, Dr. 
Gupta does not rule out the possibility of a link, it is 
simply far more likely that the veteran's heart disorder is 
related to the well known and enumerated risk factors, a fact 
that Dr. Gupta expresses with greater certainty in his final 
statement, that there is no relationship between the 
veteran's service-connected thrombophlebitis and heart 
disease.  This is confirmed in the addendum of Dr. Kerstein 
who noted that he agreed with Dr. Gupta's clear and focused 
opinion, noting that the veteran's heart disorder was not 
related to or aggravated by thrombophlebitis and/or varicose 
veins.  Therefore, there is no support for the argument that 
Dr. Gupta actually stated that thrombophlebitis aggravated 
the veteran's heart disorder, or to question the motives of 
the VA in seeking an addendum.  Nor is there any cause for 
questioning the credibility of Dr. Kerstein's addendum merely 
because it was date stamped and the signature illegible.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The record contains medical evidence both for and against the 
claim.  Based on a review of this record, the Board finds 
that the determinative question in this case involves the 
probative weight to be assigned to the medical opinions for 
and against the claim.  Service connection is not warranted 
on a secondary basis for a heart disorder, nor is it shown 
that the veteran's service-connected thrombophlebitis has 
aggravated his heart disorder.  38 C.F.R. § 3.310 (2004); See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (A veteran may be 
compensated for an increase in a nonservice-connected 
disability which is the proximate cause of a service-
connected disability).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his heart 
disorder is related to service or to his service-connected 
thrombophlebitis.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his heart disorder.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for a heart disorder 
secondary to thrombophlebitis.  Here, the determinative issue 
involves medical causation or a medical diagnosis, and 
consequently competent medical evidence is required to 
support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for a heart disorder secondary to service-
connected thrombophlebitis is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


